MEMORANDUM **
Jalwant Singh Randhawa, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000), and we deny the petition.
Substantial evidence supports the IJ’s denial of asylum because the government rebutted the presumption of a well-founded fear of future persecution based on changed country conditions. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003). Aso, because petitioner remained in the Punjab for one and a half years after his last arrest without incident, the IJ’s finding that petitioner could reasonably relocate is supported. See Melkonian v. Ashcroft, 320 F.3d 1061, 1069-70 (9th Cir.2003). Thus, the asylum claim is denied.
Because petitioner did not establish eligibility for asylum, it follows that he did not satisfy the standard for withholding of removal. See Gonzalez-Hernandez, 336 F.3d at 1001.
Substantial evidence also supports the denial of CAT relief. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.